DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/01/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Applicant argues Stibich ‘235 fails to teach one or more non-HINS light sources configured to emit non-HINS light in the visible spectrum because Stibich ‘235 teaches attenuating visible light.  Applicant argues it is unobvious to combine Stibich ‘916 and Stibich ‘235 since Stibich ‘916 teaches a single lighting apparatus while Stibich ‘235 teaches a plurality of devices. Applicant argues That et al. fails to teach the limitations of claim 9 because That et al.’s pulsing schemes do not form a single pulsing scheme having a first, second, and third period. Specifically, That et al.’s pulsing scheme consists of a first pulse applied to a first light source and a second pulse applied to a second light source, not a first and second pulse applied to the same light source. Examiner respectfully disagrees.
Regarding applicant’s argument that Stibich ‘235 fails to teach one or more non-HINS light sources configured to emit non-HINS light in the visible spectrum because Stibich ‘235 teaches attenuating visible light, Examiner notes at least Stibich ‘916 [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm. Furthermore, Stibich ‘235 
Regarding applicant’s argument that it is unobvious to combine Stibich ‘916 and Stibich ‘235 since Stibich ‘916 teaches a single lighting apparatus while Stibich ‘235 teaches a plurality of devices, Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Stibich ‘235 is relied upon to teach a pulsing scheme to selectively cause the HINS and non-HINS lights to emit respective lights independent of each other. Furthermore, Stibich ‘235 [0011, 0013] teaches a plurality of devices.
Regarding applicant’s argument that That et al. fails to teach the limitations of claim 9 because That et al.’s pulsing schemes do not form a single pulsing scheme having a first, second, and third period, and rather That et al.’s pulsing scheme consists of a first pulse applied to a first light source and a second pulse applied to a second light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 8, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235, of record), henceforth referred to as Stibich ‘35.

Regarding claim 1, Stibich discloses a lighting system (at least Figure 1, 20, apparatus), comprising: one or more high intensity narrow spectrum (HINS) light 
Stibich fails to teach wherein the pulsing scheme selectively causes the one or more HINS lights to emit HINS light and the one or more non-HINS lights to emit non-HINS light in the visible spectrum independently of each other. Stibich and Stibich ’35 are related because both teach a light system.
Stibich ’35 discloses a lighting system wherein the pulsing scheme selectively causes the one or more HINS lights to emit HINS light and the one or more non-HINS 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the teachings of Stibich ’35 and provide wherein the pulsing scheme selectively causes the one or more HINS lights to emit HINS light and the one or more non-HINS lights to emit non-HINS light in the visible spectrum independently of each other. Doing so would allow for individual customizing and tailoring of the emitted lights based on desired effectiveness and area of emission.

Regarding claim 2, the modified Stibich discloses the lighting system of claim 1, wherein the HINS light has a wavelength in the range of about 380 nm to about 420 nm (22, germicidal source; [0032] teaches the germicidal source, may generate high-intensity narrow-spectrum light, which is 405 nm) and the non-HINS light is in the visible spectrum and not in the range of 380 nm to 405 nm (at least [0032] teaches a germicidal light source may generate ranges of light which are not germicidal such as but not limited to visible light greater than 500 nm).

Regarding claim 3, the modified Stibich discloses the lighting system of claim 1, wherein the HINS light has a wavelength of about 405 nm (22, germicidal source; [0032] 

Regarding claim 5, the modified Stibich discloses the lighting system of claim 1, wherein the pulsing scheme specifies one or more pulses for emission of HINS light, each of the one or more pulses having a duration and intensity (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).

Regarding claim 6, the modified Stibich discloses the lighting system of claim 5, wherein the duration and intensity of each pulse is selected for antimicrobial purposes (at least Abstract).

Regarding claim 8, the modified Stibich discloses the lighting system of claim 5, wherein a frequency of pulses is about 120 Hz or greater (at least [0052] teaches visible light pulsed at a frequency greater than 50 Hz).

Regarding claim 14, the modified Stibich discloses the lighting system of claim 5, wherein the one or HINS light sources comprise one or more light emitting diodes (LEDs) ([0032] teaches the high-intensity narrow spectrum light may be produced by LEDs).

Regarding claim 16, Stibich discloses a method (Figures 1 and 2, 20, apparatus) of controlling one or more high intensity narrow spectrum (HINS) lighting sources (22, 
Stibich fails to teach wherein the pulsing scheme is selectively configured to cause the one or more HINS lights to be emitting HINS light for at least part of a period during which non-HINS light in the visible spectrum is being emitted and not emitting HINS light for at least part of the period during which non-HINS light in the visible spectrum is being emitted. Stibich and Stibich ’35 are related because both teach a method for controlling one or more HINS and one or more non-HINS lighting sources.
Stibich ’35 discloses a method for controlling one or more HINS and one or more non-HINS lighting sources wherein the pulsing scheme is selectively configured to cause the one or more HINS lights to be emitting HINS light for at least part of a period during which non-HINS light in the visible spectrum is being emitted and not emitting 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Stibich to incorporate the teachings of Stibich ’35 and provide wherein the pulsing scheme is selectively configured to cause the one or more HINS lights to be emitting HINS light for at least part of a period during which non-HINS light in the visible spectrum is being emitted and not emitting HINS light for at least part of the period during which non-HINS light in the visible spectrum is being emitted. Doing so would allow for individual customizing and tailoring of the emitted lights based on desired effectiveness and area of emission.

Regarding claim 18, the modified Stibich discloses the method of claim 16, wherein the pulsing scheme specifies a frequency of pulses of about 120 Hz or greater (at least [0052] teaches visible light pulsed at a frequency greater than 50 Hz).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235, of record), henceforth referred to as Stibich ’35, as applied to claims 5 and 16 above, and further in view of Loupis et al. (2014/0303547, of record).

Regarding claim 7, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the duration of each pulse is about 8 microseconds or less. The modified Stibich and Loupis are related because both teach a lighting system.
Loupis discloses a lighting system (Figures 1 and 2), wherein the duration of each pulse is about 8 microseconds or less (Figures 1 and 2; at least [0130] teaches a pulse duration of less than 1 ms; additionally, [0130] teaches the pulse duration may be dependent on characteristics of generated light, such as amplitude, wavelength, and/or bandwidth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the teachings of Loupis and provide wherein the duration of each pulse is about 8 microseconds or less. Doing so would allow for a more efficient treatment by delivering stronger intensity of light for a shorter amount of time.

Regarding claim 17, the modified Stibich discloses the method of claim 16, wherein the pulsing scheme specifies a plurality of pulses having a duration and intensity (at least Figure 2, blocks 52, 54, 56; and blocks 62, 64, 66).
The modified Stibich fails to teach the duration of each pulse being about 8 microseconds or less. Stibich and Loupis are related because both teach a lighting system.
Loupis discloses a method (Figures 1 and 2) wherein the duration of each pulse being about 8 microseconds or less (Figures 1 and 2; at least [0130] teaches a pulse 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the teachings of Loupis and provide wherein the duration of each pulse is about 8 microseconds or less. Doing so would allow for a more efficient treatment by delivering stronger intensity of light for a shorter amount of time.

Claims 9-11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235, of record), henceforth referred to as Stibich ’35, as applied to claims 5 and 16 above, and further in view of in view of That et al. (2008/0137181, of record).

Regarding claim 9, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme comprises a first pulse (Figure 3, Phased 1) and a second pulse (Figure 3, Phased 5), the first pulse 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. Doing so would allow for accommodation of a desired number of pulses within a given repetition period, thereby providing specified treatment based on the desirability of the user.

Regarding claim 10, the modified Stibich discloses the lighting system of claim 9, wherein the third time period is at least an order of magnitude greater than the first time period (That: [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle, and the parameters can be used to accommodate a greater or smaller number of pulses within a given repetition period; thus, Examiner notes that 

Regarding claim 11, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme comprises a saw tooth pulsing scheme. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme comprises a saw tooth pulsing scheme (at least Figure 2, [0023], Z, sawtooth).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a saw tooth pulsing scheme. Doing so would allow for delivering a ramp up to a maximum intensity, then dropping rapidly in order to provide for a more efficient treatment in a shorter amount of time.

Regarding claim 13, the modified Stibich discloses the lighting system of claim 5, but fails to teach wherein the pulsing scheme specifies that HINS light is pulsed from a steady state intensity. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a lighting system wherein the pulsing scheme specifies that light is pulsed from a steady state intensity (at least Figure 2, N, narrow duty, D, double pulse, F, fast, Z, sawtooth, or T, triangle; [0022]).


Regarding claim 19, the modified Stibich discloses the method of claim 16, but fails to teach wherein the pulsing scheme comprises a first pulse and a second pulse, the first pulse associated with a first time period and the second pulse associated with a second time period, the first pulse and the second pulse being separated by a third time period, the third time period being greater than the first time period and the second time period. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a method wherein the pulsing scheme comprises a first pulse (Figure 3, Phased 1) and a second pulse (Figure 3, Phased 5), the first pulse associated with a first time period (time period of pulse in Phased 1) and the second pulse associated with a second time period (time period of pulse in Phased 5), the first pulse and the second pulse being separated by a third time period (time period separating pulse of Phased 1 and phased 5), the third time period being greater than the first time period and the second time period (Figure 3 depicts the time period between Phased 1 and Phased 5 to be greater than the time period of each pulse, respectively; [0024] also teaches the gaps can be made different by varying the phase/delay and duty cycle).


Regarding claim 20, the modified Stibich discloses the method of claim 16, but fails to teach wherein the pulsing scheme comprises a saw tooth pulsing scheme. The modified Stibich and That are related because both teach a lighting system with a pulse emission.
That discloses a method wherein the pulsing scheme comprises a saw tooth pulsing scheme (at least Figure 2, [0023]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of That and provide wherein the pulsing scheme comprises a saw tooth pulsing scheme. Doing so would allow for delivering a ramp up to a maximum intensity, then dropping rapidly in order to provide for a more efficient treatment in a shorter amount of time.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235, of record), henceforth referred to as Stibich ’35, as applied to claim 1 above, and further in view of in view of Anderson et al. (2010/0246169, of record).

Regarding claim 12, the modified Stibich discloses the lighting system of claim 1, but fails to teach wherein the HINS light and the non-HINS light are combined in accordance with the pulsing scheme to create visible white light. The modified Stibich and Anderson are related because both teach a lighting system
Anderson discloses a lighting system wherein the HINS light and the non-HINS light are combined to create visible white light (at least claim 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of Anderson and provide wherein the HINS light and the non-HINS light are combined in accordance with the pulsing scheme to create visible white light. Doing so would allow for a combined output that is non-disturbing and easy on the eye.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stibich et al. (2017/0000916, of record), in view of Stibich et al. (2013/0330235, of record), henceforth referred to as Stibich ’35, as applied to claim 14 above, and further in view of in view of Deal et al. (2012/0126134, of record).


Deal discloses a lighting system wherein the power circuit comprises a driver circuit (Figure 7, 36, driver), wherein the control circuit is configured to control a switching element coupled between the driver circuit and the one or more LEDs to pulse the emission of light (at least [0055]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Stibich to incorporate the general teachings of Deal and provide wherein the power circuit comprises a driver circuit, wherein the control circuit is configured to control a switching element coupled between the driver circuit and the one or more LEDs to pulse the emission of HINS light. Doing so would allow optimum sterilization rate for a given input power and prevention of repeated over dosing of areas.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872